Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 11, 20) “updating the gaming application, via the system, based on a play of the game by at least one non-imitating game bot to generate a first updated gaming application corresponding to a first updated game; generating, via the system, at least one imitating game bot based on first game telemetry data generated in response to a play of the first updated game by a first plurality of actual players; generating, via the system, behavioral experience analysis (BEA) data based on the play of the first updated game by the first plurality of actual players; generating, via the system, at least one BEA tool based on the BEA data; updating the first updated gaming application, via the system, based on play of the first updated game by the at least one imitating game bot to generate a second updated gaming application corresponding to a second updated game; generating predicted player motivations, via the system, based on second game telemetry data generated in response to a play of the second updated game by a second plurality of actual players; and updating the second updated gaming application, via the system, based on the predicted player 
Experience based game development is well known in the art. For instance, Fear et al. (2020/0306638) in view of Sorek et al. (2018/0015370) teaches experience based game development. However, Fear in view of Sorek is silent on “updating the gaming application, via the system, based on a play of the game by at least one non-imitating game bot to generate a first updated gaming application corresponding to a first updated game; generating, via the system, at least one imitating game bot based on first game telemetry data generated in response to a play of the first updated game by a first plurality of actual players; generating, via the system, behavioral experience analysis (BEA) data based on the play of the first updated game by the first plurality of actual players; generating, via the system, at least one BEA tool based on the BEA data; updating the first updated gaming application, via the system, based on play of the first updated game by the at least one imitating game bot to generate a second updated gaming application corresponding to a second updated game; generating predicted player motivations, via the system, based on second game telemetry data generated in response to a play of the second updated game by a second plurality of actual players; and updating the second updated gaming application, via the system, based on the predicted player motivations to generate a third updated gaming application corresponding to a third updated game”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715